                  Case 7:19-cr-00497-NSR Document 235-9 Filed 05/07/21 Page 1 of 3
gc Lae Top &A-4Pa-
 Bruce Koffsky

 From:                              Adelsberg, Samuel (USANYS) <Samuel.Adelsberg@usdoj.gov >
 Sent:                              Monday, March 29, 2021 8:39 PM
 To:                                Bruce Koffsky; 'Susanne Brody'; bruce@koffskyfelsen.com
 Cc:                                Bagliebter, Jamie (USANYS); Ligtenberg, James (USANYS); schaffer1law@gmail.com
 Subject:                           RE: Meeting


 Thanks Bruce (and Susanne). We do not consider this a signed agreement given the caveat and attached letter. Once
 again, we will only meet when this agreement is signed by the defendants (without any caveats or additional
 conditions). Please let your clients know that this is not a negotiation.

 Thank you and happy Passover,
 Sam


 From: Bruce Koffsky <bkoffsky@snet.net>
 Sent: Monday, March 29, 2021 11:31AM
 To: Adelsberg, Samuel (USANYS) <SAdelsberg@usa.doj.gov>; 'Susanne Brody' <Susanne_Brody@fd.org>;
 bruce@koffskyfelsen.com
                                                                                                               >;
 Cc: Bagliebter, Jamie (USANYS) <JBagliebter@usa.doj.gov>; Ligtenberg, James (USANYS) <JLigtenberg@usa.doj.gov
 schaffer1law@gmail.com
 Subject: RE: Meeting

 Counsel-

 I am in receipt of the attached correspondence from Pro Se defendant Nachman Helbrans. Please let The know what
 your thoughts are with regards to scheduling a meeting between the government and the pro se defendants so that
 both Peter and I can make ourselves available.

 Best regards

 Bruce
 As Stand-By Counsel for Nachman Helbrans


 Bruce D. Koffsky, Esq.
 Koffsky & Felsen, LLC
 1150 Bedford Street
 Stamford, Connecticut 06905
 Tel (203) 327 1500
 Fax (203) 327 7660
 bkoffskvAsnet.net

 This message is sent by the Law Offices of KOFFSKY & FELSEN, LLC and/or its Affiliates, and is intended exclusively for
 the persons to which it is addressed. This communication may contain information that is privileged or confidential. If you
 are not the named addressee, you are not authorized to read, print, retain, copy or disseminate any part of this message.




                                                             1



                         ill III           Irliklianar
                  Case 7:19-cr-00497-NSR Document 235-9 Filed 05/07/21 Page 2 of 3




 From: Adelsberg, Samuel (USANYS) <Samuel.Adelsberg@usdoj.gov>
 Sent: Thursday, March 25, 2021 5:42 PM
 To: Susanne Brody <Susanne Brody@fd.org>; 'bruce@koffskyfelsen.coms <bruce@koffskyfelsen.com>
 Cc: Bagliebter, Jamie (USANYS) damie.Bagliebter@usdagov>; Ligtenberg, James (USANYS)
 <James.Ligtenberg@usdagov>
 Subject: RE: Meeting

 Hi Susanne and Bruce,

 I hope you're both well. We checked with WO and they can facilitate a video-conference call with multiple parties.
 Please let us know when works for you. Also, as discussed with Susanne, we will need the proffer agreements signed by
 the defendants before we do the call. Please also inform the defendants that we intend to record the meeting.

 Best,
 Sam

 From: Susanne Brody <Susanne Brodv@fd.org>
 Sent: Thursday, March 18, 2021 10:07 AM
 To: Adelsberg, Samuel (USANYS) <SAdelsberg@usa.doi•gov>; 'bruce@koffskyfelsen.com' <bruce@koffskyfelsen.com>
 Cc: Bagliebter, Jamie (USANYS) <JBagliebter@usa.doj.gov>; Ligtenberg, James (USANYS) <JLigtenberg@usa.doi•gov>
 Subject: RE: Meeting

 appreciated

From: Adelsberg, Samuel (USANYS) fmailto:SamuelAdelsberg@usdoLgovi
Sent: Thursday, March 18, 2021 10:05 AM
To: Susanne Brody <Susanne Brodv@fd.org>; 'bruce@koffskyfelsen.com' <bruce@koffskvfelsen.com>
Cc: Bagliebter, Jamie (USANYS) <Jamie.Bagliebter@usdoLgov>; Ligtenberg, James (USANYS)
   mes.Ligte n be rg@ usdoLgov>
Subject: RE: Meeting

Sorry Susanne, I'm on a call for the next hour or so. We can ask the prison if they can facilitate a video call with multiple
users.

From: Susanne Brody <Susanne Brodv@fd.org>
Sent: Thursday, March 18, 2021 10:03 AM
To: Adelsberg, Samuel (USANYS)<SAdelsberg@usa.doi.gov>; 'bruce@koffskyfelsen.com' <bruce@koffskyfelsen.com>
Cc: Bagliebter, Jamie (USANYS) <JBagliebter@usa.doj.gov>; Ligtenberg, James (USANYS) <JLigtenberg@usa.doi.gov>
Subject: RE: Meeting

Sam,
Please call me. I have a 10:35 call with Mr Rosner this morning. I will read him your agreement and sign it on his behalf. I
am not certain Valhalla can set up a 3 way video conference but would like to get this scheduled ASAP. I know Bruce has
a trial in 2 weeks and Passover is on the horizon.
This could also be done with a takeout order and the gentlemen brought over to FBI or other office and we can attend in
person or by video.

From: Adelsberg, Samuel (USANYS) [mailto:Samuel.Adelsberg@usdoi.govl
Sent: Wednesday, March 17, 2021 6:37 PM
To: Susanne Brody <Susanne Brody@fd.org>; 'bruce@koffskyfelsen.com' <bruce@koffskyfelsen.com>
Cc: Bagliebter, Jamie (USANYS) damie.Bagliebter@usdoLgov>; Ligtenberg, James (USANYS)
                 Case 7:19-cr-00497-NSR Document 235-9 Filed 05/07/21 Page 3 of 3

Cames.Lietenbere@usdagov>
Subject: Meeting

Susanne and Bruce,

I hope you both are well! We received the attached note (attaching a draft translation as well) from Mr. He!brans and
Mr. Rosner and we gather they would like to meet with us. It sounds like it would make most sense to schedule this as a
video-conference.

Finally, as a precondition of having this meeting, we are sending along two proffer agreements, one for each defendant,
to be signed in advance of the meeting.

Best,
Sam

*****
Sam Adelsberg
Assistant United States Attorney
United States Attorney's Office
Southern District of New York
One Saint Andrew's Plaza
New York, NY 10007
(212) 637-2494 (desk)
(347) 501-0979 (cell)




                                                          3
